Citation Nr: 0423643	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  01-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and a 
depressive disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied entitlement to service 
connection for post-traumatic stress disorder, and an August 
2000 rating decision of the same RO, which denied entitlement 
to service connection for bilateral hearing loss and 
hepatitis C.  In May 2003, the veteran's claims were remanded 
by the Board for further development.

The Board notes that the veteran had also perfected an appeal 
with respect to the denial of entitlement to service 
connection for diabetes mellitus.  By rating action in 
January 2004, the RO granted service connection for diabetes 
mellitus.  Accordingly, a claim for service connection for 
diabetes mellitus is no longer in appellate status.

The claim for entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder and a depressive disorder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran developed hepatitis C as a result of service.

2.  Bilateral hearing loss was not shown during service, or 
within a year of discharge from service, and the medical 
evidence indicates that the veteran's current bilateral 
hearing loss is unrelated to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.385 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.




The record reflects that letters issued to the veteran in 
January 2001, March 2002, and July 2003 advised him of the 
information and evidence needed to substantiate his claims, 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  He was also requested to provide 
any evidence in his possession that pertains to the claims.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and 38 C.F.R. § 3.159.  

It has been held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

While the Court did not specify how VA could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  In this regard, in reviewing the 
entirety of the record,  the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 38 
U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

The VCAA essentially requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the veteran's VA treatment 
records and numerous private treatment records have been 
obtained.  The veteran was also provided VA psychiatric, 
liver, and audiological examinations in August 2003.  
Furthermore, the veteran has submitted private medical 
records and has testified before the undersigned Acting 
Veterans Law Judge in January 2003.  At this hearing the 
veteran stated that he was only receiving psychiatric 
treatment from the VA.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal, and has done so.  There is no indication that 
there exists any additional evidence which has a bearing on 
his increased rating claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Hepatitis C

The veteran asserts that he has hepatitis C due to getting a 
tattoo and having unprotected sex during service.

Service medical records dated in March 1968 indicate that the 
veteran had acute urethritis due to gonococcus from sexual 
exposure.  The veteran's September 1969 discharge examination 
report indicates that the veteran had no identifying body 
marks, scars or tattoos.  

On hepatic examination in August 2003, the examiner noted 
that the veteran's chart indicated that the veteran was a 
non-intravenous drug abuser.  The veteran reported having 
unprotected sex in Hong Kong and Korea.  He also reported 
that he received a tattoo while overseas during his military 
service.  The diagnosis was chronic hepatitis C with 
hepatomegaly.  The examiner was of the opinion that it was at 
least as likely as not that the veteran's currently diagnosed 
hepatitis C had its origin in service.  He noted that the 
risk factors given by the veteran, and in the veteran's 
chart, were likely to be the cause.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

While the veteran's service medical records do not indicate 
that the veteran obtained a tattoo during service, they do 
confirm that the veteran engaged in unprotected sex during 
service.  The August 2003 VA examination report confirms that 
the veteran currently has chronic hepatitis C.  The VA 
examiner was of the opinion that the veteran's chronic 
hepatitis C was due to the veteran's in-service risk factors, 
which included unprotected sex.  Accordingly, the Board finds 
that service connection for chronic hepatitis C is warranted, 
and the claim will be granted.

Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's January 1967 pre-induction examination report 
shows that the veteran had right ear pure tone thresholds of 
0, 0, 0, 15, 55, and 55 decibels at 500, 1,000, 2,000, 3,000, 
4000, and 6,000 Hertz, respectively.  Audiometric evaluation 
in the left ear revealed pure tone thresholds of 0, 0, 0, 5, 
45, and 45 decibels at 500, 1,000, 2,000, 3,000, 4000, and 
6,000 Hertz, respectively.  These measurements show bilateral 
hearing loss under the standards of 38 C.F.R. § 3.385.  At 
4000 Hertz, the auditory threshold in the veteran's right ear 
was 55 decibels, and the auditory threshold in the veteran's 
left ear was 45 decibels. 

The law provides in part that every veteran shall be taken to 
have been in sound condition when entering service, except as 
to defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

Applying the provisions of 38 U.S.C.A § 1111, the veteran is 
not presumed to have been in sound physical condition at the 
time he was accepted for active military service.  While the 
veteran's July 1967 enlistment examination report indicates 
that the veteran had pure tone thresholds of 0 decibels at 
all measured frequencies in both the left and right ears, his 
service entrance physical examination of January 1967 clearly 
reflects hearing loss as defined by applicable law.  

Thus, the issue for resolution is whether the appellant's 
pre-existing hearing loss was aggravated by any incident of 
active military duty.  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. 
§ 1153 (West 2002).

In this regard, the September 1969 discharge examination 
report indicates that the veteran had a spoken voice hearing 
test which showed 15/15 (normal) hearing in each ear.  Thus, 
no hearing loss was demonstrated upon the veteran's discharge 
from active military duty.    

The veteran's report of separation from the Armed Forces (DD 
Form 214) reveals that the veteran was an ordnance mechanic 
on an aircraft carrier.  At the January 2003 hearing, the 
veteran testified that he had bilateral hearing loss due to 
his exposure to the acoustic trauma of aircraft while serving 
on an aircraft carrier.  The veteran asserted that he noticed 
hearing loss during service, and that a Navy doctor had told 
him that his hearing would return to normal after he stopped 
working around planes.  The veteran's former spouse testified 
that she married the veteran in 1972 and at that time she 
could tell that the veteran had hearing loss.

The veteran was afforded a VA audiological examination in 
August 2003.  This report reveals that the veteran had right 
ear pure tone thresholds of 25, 25, 35, 85, and 80 decibels 
at 500, 1,000, 2,000, 3,000, and 4000 Hertz, respectively.  
Audiometric evaluation in the left ear revealed pure tone 
thresholds of 15, 20, 45, 65, and 75 decibels at 500, 1,000, 
2,000, 3,000, and 4000 Hertz, respectively.  The examiner 
noted that the veteran had a normal to severe sensorineural 
loss, bilaterally.  

However, the examiner stated that a review of the veteran's 
file revealed that the veteran had a high frequency hearing 
loss at enlistment.  It was her opinion that the veteran's 
hearing loss existed before the military and that it was not 
likely that the veteran's hearing loss was a result of noise 
exposure in the military.  Further, there is no post service 
medical evidence of hearing loss until the August 2003 VA 
examination report, more than 30 years after service.  

The only evidence indicating that the veteran has hearing 
loss that was incurred in or aggravated by service are the 
statements made by the veteran and his former spouse.  
However, as laypersons they are not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The weight of the credible evidence demonstrates that the 
veteran did not have hearing loss on discharge from service 
or within a year of discharge from service.  In addition a VA 
audiologist has opined that the veteran's bilateral hearing 
was not caused by his period of service.  As the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder and a depressive disorder.  

Private medical records show that the veteran was 
hospitalized in April 1999 after overdosing on alcohol, 
illicit substances, and prescription medications.  The 
examiner stated that the veteran did have some symptoms 
consistent with the (blank) picture, secondary to his 
experiences in Vietnam.  (It is unclear what word the 
transcriptionist was unable to decipher, that preceded the 
word "picture.")  The examiner stated that the veteran had 
a history and current symptoms consistent with a depressive 
disorder.  The diagnoses included major depression, alcohol 
abuse/dependence, and cocaine abuse.

A January 2003 letter was received from a psychiatrist, S.L., 
M.D.  Dr. L. was of the opinion that the veteran had chronic 
depression with periods of exacerbations.  He noted that 
contributing to the veteran's illness were issues related to 
his military experience, abuse of drugs and alcohol, and a 
personality disorder.  The diagnoses included depression, 
rule out post-traumatic stress disorder, history of mixed 
substance abuse, and personality disorder.

The above private medical evidence is unclear, but could be 
interpreted as indicating that the veteran currently has a 
depressive disorder related to the veteran's military 
service.  

The veteran's claim was remanded by the Board in May 2003 for 
a VA psychiatric examination.  The May 2003 remand instructed 
the VA examiner to determine which psychiatric disorders were 
present, and then to render an opinion as to whether any 
currently diagnosed disorder had its origin in service or as 
a consequence of service.  The examiner was also requested to 
comment on the notations in the treatment records regarding 
the veteran's lengthy history of depression and substance 
abuse.  The veteran was afforded a VA psychiatric examination 
in August 2003, and the examiner's primary diagnosis was 
chronic dysthymic disorder with superimposed episodes of 
major depression.  However, a review of the examination 
report reveals that the VA examiner expressed no opinion as 
to the origin of the veteran's major depressive disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, 
either personally or as "the head of the Department."  38 
U.S.C.A. § 303 (West 2002).  Further, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
what, if any, disorders are currently 
present.  The examiner should be 
specifically requested to render an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder is related to 
service.  Such an opinion should be 
provided with respect to each and every 
psychiatric disorder found, if more than 
one such disorder is diagnosed.  The 
examiner should comment on the notations 
made by the private physician in the 
April 1999 hospital report and comment on 
the January 2003 statement of Dr. S.L.  
The veteran's claims folder must be 
supplied to the examiner and the examiner 
should so note on the examination report.  
The examiner should provide reasons and 
bases for all opinions rendered.

2.  The RO should ensure that the VA 
examination report complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

3.  Thereafter, if the benefit sought on 
appeal is not granted, or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



